Citation Nr: 1717036	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, including due to exposure to herbicide agents.

2.  Entitlement to service connection for Bell's palsy, including due to exposure to herbicide agents.
 
3.  Entitlement to service connection for skin disorder, claimed as rash of the feet, hands, and face, including due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1968, including service in the Republic of Vietnam from August 1966 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2015, the Board reopened a service connection claim for right ear hearing loss.  The Board remanded the issues listed on the brief face, as well as service connection claims for right ear hearing loss and Type II diabetes mellitus, to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  On remand, this development was accomplished.  Moreover, in a June 2015 rating decision, the RO granted service connection for diabetes mellitus with a 20 percent rating assignment, and also granted service connection for a right ear hearing loss with a 10 percent rating, in addition to granting service connection for tinnitus with a 10 percent rating.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The AOJ returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicidal agents while serving in the Republic of Vietnam during the Vietnam Era.  However, hypertension, Bell's palsy, and skin disorder, diagnosed as seborrheic dermatitis and onychomycosis, are not among the listed diseases eligible for presumptive service connection. 

2.  The probative evidence of record does not establish that the Veteran's claimed hypertension, Bell's palsy, and skin disorder diagnosed as seborrheic dermatitis, are the result of a disease or injury incurred in active duty service, including as due to presumed exposure to herbicidal agents.  Moreover, there is no probative evidence that the Veteran has experienced Bell's palsy since the claim was filed.


CONCLUSION OF LAW

The Veteran's claimed hypertension, Bell's palsy, and skin disorder diagnosed as seborrheic dermatitis and onychomycosis, were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Notably, the Board remanded this case in January 2015 for the RO/AOJ to obtain outstanding VA and private treatment records, which have since been obtained; and to arrange a VA examination and medical opinion on whether his claimed skin disability was due to service, including as due to herbicide exposure, which was obtained in January 2015 and is discussed further below.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

In that regard, the Veteran was provided with a VA skin examination in April 2015 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinion in the independent physical evaluation, medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

The Board acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claims for hypertension and Bell's palsy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  There are no diagnoses of Bell's palsy of record at the time the Veteran filed his February 2011 claim or any time since during the pendency of the appeal.  The service treatment records are unremarkable for any complaint, treatment, or diagnosis of hypertension and Bell's palsy.  Moreover, there is no allegation of treatment for or symptoms and manifestations of hypertension during active service.  Thus, there is no in-service disease, injury, or event to which the Veteran's currently diagnosed hypertension and Bell's palsy could be related.  In essence, there is no probative or credible evidence of an in-service disease or injury for these issues, and no credible evidence of persistent/recurrent symptoms since service.  Therefore, a VA examination and medical nexus opinion is not warranted for the hypertension and Bell's palsy claims. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis-Service Connection

The Veteran asserts that he has skin rash on his feet, hands, and face, which developed when he was in Vietnam, and that the rash on his face and head never goes away.  See January 2011 Claim, July 2012 Veteran's Statement.  The Veteran alleges that while in service in Vietnam, herbicides were sprayed in his vicinity and that he could feel them landing on his face and hands.  See July 2012 Veteran's Statement.  The Veteran's contentions regarding his hypertension and Bell's palsy claims are vague, and the basis of his claims are not entirely clear, but the Board nonetheless considers whether these disabilities were also due to herbicide exposure.

The Board recognizes that the Veteran is presumed to have been exposed to herbicidal agents (e.g., Agent Orange), in light of his verified service during the Vietnam Era in the Republic of Vietnam.  In this case, a review of his service personnel records, particularly the DD Form 214, verifies service during the Vietnam War era in the Republic of Vietnam, from August 1966 to August 1967.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following disorders are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).

In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -60 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).  

As an initial matter, the Veteran's relevant diagnoses of skin disabilities (e.g.,  onychomycosis, seborrheic dermatitis), hypertension and Bell's palsy are not among the listed diseases eligible for presumptive service connection for herbicide exposure, as provided by 38 C.F.R. § 3.309 (e).  Thus, as a preliminary consideration, presumptive service connection due to herbicide exposure appears to be precluded.  Nonetheless, the possibility remains of establishing his claim by a theory of direct service-incurrence.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including hypertension, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran does not meet the criteria for presumptive service connection for chronic diseases.  The record does not show hypertension was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by February 1969.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The probative evidence shows that the Veteran's claim for Bell's palsy fail to meet the preliminary requirement for service connection, namely showing of a current disability.  It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A review of the VA and private treatment records does not show that the Veteran has a current diagnosis of Bell's palsy.  Here, the Veteran reports he experienced Bell's palsy in 1986 and his right ear went "completely dead."  See March 14, 2011 VA ENT consult.  Nonetheless, there appears to be no treatment or recent diagnosis of such condition, especially at any time since the Veteran filed his claim in February 2011.  The requirement that a current disability be present is satisfied when a claimant has a disability:  1) at the time a claim for VA disability compensation is filed, or 2) during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Veteran. App 319 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94   (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

However, the Board notes the Veteran does currently have hypertension, as his VA treatment records contain a diagnosis and treatment for such condition in March 2015, and private treatment records also indicate a history of treatment and diagnoses for such problem between 2002-2010.  Moreover, the Board accepts there is a current skin disability to account for his claimed skin rash of the feet, hands, and face.  Shedden, 381 F.3d at 1163.  Post-service private treatment records reveal that the Veteran received treatment and diagnosis for onychomycosis, a fungal infection of the toenails, in January 2009, by private treating physician, Dr. H., and the April 2015 VA skin examination led to the diagnosis of seborrheic dermatitis.

A review of service treatment records shows a one-time treatment for a rash on chest and face with a diagnosis of probable rubella, but no subsequent treatment.  An April 15, 1966 service treatment record shows that the Veteran sought medical attention for a rash on his chest, arms, and face due to "probable rubella".  An undated entry indicates a diagnosis of tinea crura.  The separation examination, dated January 1968, is negative for evidence of a chronic skin condition or rash, with normal clinical examination of the skin and the Veteran specifically denied having a skin disease.  

There is no indication of in-service incurrence of either hypertension or Bell's palsy.  For reference purposes, VA considers hypertension to be manifested by systolic predominantly 160 mm Hg or more, or diastolic pressure predominantly 90 mm Hg or more.  See M21-1, III.iv.4.E.1.a.  Pre-hypertension is defined as systolic pressure between 120mm and 139mm and diastolic pressure from 80mm to 89mm.  M21-1, III.iv.4.E.1.a. M21-1, III.iv.4.E.1.d.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times at least three different days.  M21-1, III.iv.4.E.1.c.  Even considering such benchmarks for indications of hypertension, the Board finds that the service treatment records are unremarkable for any complaint, treatment, or diagnosis of hypertension and Bell's palsy.  For instance, the January 1968 separation examination report does not make any diagnoses or other indications of hypertension or Bell's palsy, and in fact, the examiner assessed his blood pressure at that time at 110/76, or indicative of a normal blood pressure level.  Moreover, there is no allegation of treatment for or symptoms and manifestations of hypertension during active service.  

With regard to a nexus, there is no probative medical evidence of record establishing a relationship between his current hypertension, non-existent Bell's palsy and claimed skin rash, identified as seborrheic dermatitis and onychomycosis, and his period of active service.  Shedden, 381 F.3d at 1163.  See also 38 C.F.R. § 3.303 (a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's hypertension, Bell's palsy and claimed skin rash. 

In fact, there is highly probative evidence against the skin rash claim, as the April 2015 VA examiner diagnosed seborrheic dermatitis and specifically discounted the notion that such diagnosis was related to service.  Specifically, the examiner stated, "Seborrheic dermatitis is less likely than not related to service, with no evidence of this condition in service treatment records or post service until recently."  Moreover, this opinion is highly probative based upon the VA examiner's review of medical records, independent physical examination, consideration of the Veteran's contentions, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge and the first documented diagnosis of hypertension, in approximately 2002.  Similarly, there was no diagnosis of any chronic skin rash, identified as seborrheic dermatitis and onychomycosis, until approximately 2008-2009.  This multi-year gap after service provides highly probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

With regard to lay evidence of a nexus between his claimed current skin disability, hypertension and Bell's palsy to service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

As the Veteran is a layperson, the Board finds that he is simply not competent to self-diagnose any chronic disability related to his claimed Bell's palsy disease, because this requires medical expertise he does not possess.  Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability for this claim, there is no need to consider the credibility of his lay statements in this regard.  Id.

The Board emphasizes that the Veteran is also not considered to be competent (meaning medically qualified) to diagnose hypertension or attribute alleged high blood pressure symptoms to hypertension either during or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  There is also no supportive clinical data (recorded blood pressure readings) documenting hypertension until many years post-service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  Id.

The Board reiterates that the Veteran's diagnosed skin rash claim of onychomycosis and seborrheic dermatitis are not listed as a chronic disease under 38 C.F.R. § 3.309(a), and thus not eligible for establishing a continuity of symptomatology as an alternative means of establishing a nexus to service.  Nonetheless, the Board finds that the Veteran and his wife are competent to report that he has had persistent rashes on his feet, hands and face since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  However, the Veteran's claim is not credible, and thus not probative, as the Board observes he specifically denied at the January 1968 separation examination having any skin disease.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, his statement is outweighed by the highly probative medical nexus opinion by the April 2015 VA skin examiner against the claim.  

The Board concludes the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for hypertension, including due to herbicidal agents exposure, is denied.
 
The claim for service connection for Bell's palsy, including due to herbicidal agents exposure, is denied.

The claim for service connection for skin disorder, claimed as rash of the feet, hands, and face, including due to herbicidal agents exposure, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


